Citation Nr: 0823636	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 2006, the Board remanded the case for further 
development.  It has now been returned for appellate review.


FINDINGS OF FACT

1.  A chronic back disability was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

2.  The competent medical evidence is in a state of equipoise 
as to whether the veteran's PTSD was incurred by service.
  
3.  The competent medical evidence is in a state of equipoise 
as to whether the veteran's service-connected PTSD caused or 
aggravated his dysthymic disorder.


CONCLUSIONS OF LAW

1.  The veteran's back disability was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  The veteran's PTSD was incurred by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  The veteran's dysthymic disorder is proximately due to or 
the result of a service connected disability.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2002.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran an April 2006 correspondence that fully 
complied with Dingess.  The claims were readjudicated by 
Supplemental Statement of the Case issued in April 2008.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the veteran 
physical examinations in September 2003 and April 2006, 
obtained medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Back

The service treatment records reflect that the veteran sought 
treatment in January 1969 for complaints of pain in his back.  
At that time, he reported that he fell and hurt his back five 
days ago.  He was noted to have paravertebral muscle spasm 
and decreased straight leg raising. He was diagnosed with a 
muscular strain.  Over the next three days, the veteran 
sought treatment on two occasions for continued pain.  There 
are no further treatment records in the service medical 
records.  His February 1971 separation examination yielded 
normal findings.  

The post service medical records include a December 1980 x-
ray in which no abnormalities were noted.  In January 1981, 
the veteran sought treatment for severe back pain that 
apparently occurred in November 1980 while he was engaged in 
heavy lifting at his place of business.  He reported a sudden 
severe pain in the right lower back that radiated down the 
right leg.  

A January 1983 hospital discharge report states that the 
veteran had a history of injuring his back when he did some 
heavy lifting (the 1980 injury).  The report stated that the 
veteran seemed to recover from the injury, until one month 
ago when he slipped on some ice and re-exacerbated the 
problem.  He confined himself to bed rest for most of 
December; but it didn't help.  After an examination, the 
veteran was diagnosed with disc lesion L4-5.  

An April 1984 treatment report reflects that the veteran 
incurred severe low back pain when he was removing some 
galvanized roofing.  He slipped from the building; caught 
himself; and noted severe low back pain radiating into his 
right lower extremity.  After examination, the examiner 
diagnosed the veteran with severe low back derangement 
secondary to trauma.  A March 1984 x-ray revealed mild 
degenerative arthritic changes; transitional segment at L5 
with anomalous articulation between L5 and S1.  A May 1984 
hospital discharge report indicated a diagnosis of low back 
syndrome, herniated disc, mild L-4, 5.    

A July 1988 neurosurgical evaluation report noted that the 
veteran has had difficulty with his back since an injury in 
1980.  He was able to work on and off after the initial 
injury.  In 1984, he underwent chymopapin injection at L4-5.  
His condition improved for a little while; but the veteran 
reported that he has continued to have back pain since 1985.  
The Board notes that the "initial injury" referred to the 
aforementioned injury in 1980.  There was no mention of the 
in-service injury.  

The veteran listed his health symptoms in August 2000 and 
stated: "Back injury in 1980 - seems to have healed OK - 
many of my 'problems' for so long were blamed on my back, but 
as time has passed I still have the ongoing and worsening 
'problems', and my back is probably the one area that doesn't 
really bother me too much.  I have a lot of low back pain and 
numbness from nerve deterioration, which makes my legs hurt 
and ache."  

The veteran underwent a VA examination in April 2006.  The 
examiner stated that he reviewed the veteran's claims file in 
conjunction with the examination.  The veteran reported a 
significant increase in back pain.  The veteran was examined 
and x-rays revealed degenerative disc disease of the lumbar 
spine and diffuse idiopathic skeletal hyperostosis (DISH).  
The examiner noted that this is an idiopathic condition 
(unknown cause) that leads to stiffness and pain in the 
lumbar and thoracolumbar region.  He opined that it is 
unlikely that the veteran's current back disability is in any 
way related to the January 1969 back strain he incurred 
during service.  

The Board notes that the veteran incurred a back strain in 
1969.  There were no further complaints for the duration of 
his time in service.  His February 1971 separation was 
normal.  There are no findings attributed to a back 
disability until the veteran sustained an injury in 1980 (9 
years after discharge, and 11 years after his in-service 
injury).  He sustained injuries in 1980 (due to heavy 
lifting); January 1983 (slipped and fell on some ice); and 
April 1984 (slipped from a building but caught himself before 
falling off the roof).  

The lack of any post-service medical records until November 
1980 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the Board notes that the veteran suffered numerous injuries 
to his back after he was discharged from service, and that 
none of the medical evidence (nor the veteran himself) 
attributed these injuries to his in service back strain.  
Finally, the Board notes that the sole medical opinion in 
regards to a possible nexus between a current disability and 
service, specifically weighs against such a nexus.  As such, 
the Board finds that the preponderance of the evidence weighs 
against the veteran's claim.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a back disability must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  See 38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

At the outset, the Board acknowledges that on his October 
1967 pre-induction Report of Medical History, the veteran 
checked that he had or had had "depression or excessive 
worry."  No psychiatric diagnosis was noted.  The records 
also show that a psychiatric screening of the health record 
was conducted and it was noted that the veteran checked 
depression right after he wrecked his car and was being 
drafted.  It was noted that the veteran was okay now.  The 
pre-induction Report of Medical Examination shows that 
psychiatric clinical evaluation was checked as normal.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002).

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this regard, the Board finds that the evidence does not 
clearly and unmistakably show that the veteran's PTSD or 
depression existed prior to service.  Although the VA 
examiner (see below) attributed the veteran's PTSD to 
childhood experiences, the only evidence of record indicative 
of this is the veteran's statements which were submitted many 
years after service.  The Board also stresses that on 
induction examination and discharge examination the veteran 
was found to be psychiatrically normal.  Accordingly, the 
veteran's claim is addressed on a direct service incurrence 
basis.

As alluded to, the veteran underwent a VA examination in 
September 2003.  The examiner reviewed the claims file in 
conjunction with the examination.  The veteran reported that 
he was the eldest of five children whose parents divorced 
when he was 10 years old.  His father suffered from 
Alzheimer's disease; was a long term alcoholic; and he 
frequently (and severely) abused and beat the veteran.  The 
veteran also reported being estranged from his mother for 20 
years.  He stated that he learned to hide his pain; but that 
he has always had flashbacks to unpleasant childhood 
memories.  

The veteran further reported that he was drafted by the 
military in 1968 and was stationed in Germany for two years 
before being sent to Vietnam as a member of the 67th 
Maintenance Battalion assigned to the 101st Airborne 
Division.  He stated that he was "in country" for about six 
months and that he was responsible for driving officers 
"anywhere, anytime."  He reported being an escort to 
ammunition convoys that occasionally came under attack.  He 
stated that he witnessed a mortar or artillery attack on an 
ammo convoy in which he was the last vehicle.  He stated that 
he witnessed the deaths of many soldiers who died in the 
attack.  He also recalled being under mortar attacks in base 
camp, and that he was occasionally required to return fire 
when he was on picket or guard duty.  He recalled one evening 
when a soldier three bunkers down from his got killed.  The 
veteran identified his base camp as "Camp Eagle."  

The veteran reported suffering from nightmares; but they did 
not have specific themes of combat or military service.  He 
did report that he occasionally feels angry when he sees low 
flying aircraft, which remind him of combat experiences.  He 
denied having a physiological response; but stated that these 
little things bother him and cause irritability.  He reported 
that he had a violent startle response and that he is 
hypervigilant.  He reported being socially withdrawn; and 
having a foreshortened sense of the future.  

The examiner noted that the veteran had some symptoms of 
borderline personality disorder and some symptoms of PTSD.  
The examiner opined that the veteran met the diagnostic 
criteria for both psychiatric disabilities.  He stated that 
"it was more likely than not that his PTSD symptoms were 
also more closely connected with his childhood experiences 
than with his experiences in the military.  It is more likely 
than not, however, that his PTSD and borderline personality 
disorder symptoms were permanently exacerbated by his combat 
experiences in Vietnam, in which he was clearly exposed to 
life threatening trauma and he witnessed horrific events.  
This veteran also met the diagnostic criteria for major 
depressive disorder, which was secondary to his borderline 
personality disorder and his PTSD." [Emphasis added].   

The Board notes that there is no evidence in the record that 
the veteran served in combat.  As it is not shown that the 
veteran engaged in combat, unsupported assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  The regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

In an attempt to verify the veteran's alleged stressors, the 
Board remanded the issue to the RO with instructions to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC).  It stated that Headquarters, 67th 
Maintenance Company was located at Phu Bai.  It also noted 
that the veteran was assigned to the 67th Maint. Co. from 
October 1, 1970 to January 31, 1971.  The Board notes that 
the service personnel records reflect that the veteran was 
assigned to that unit effective August 8, 1970.  Although 
JSRRC was unable to document specific events described by the 
veteran, it was able to verify that "The enemy launched two 
rocket attacks on the night of August 28, 1970, one directed 
against Phu Bai Combat Base and the other against Camp Eagle.  
On the night of October 24, 1970, Phu Bai Combat Base 
received enemy 82mm mortar fire.  On November 27, 1970, Phu 
Bai received 13 rounds of 82mm mortar fire resulting in no 
casualties and only minor damage to billets."  

The Board notes that one of the veteran's stressors was being 
subjected to mortar or artillery attacks.  Furthermore, the 
JSRRC has verified that the veteran's unit was indeed 
subjected to mortar and rocket attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Review of the clinician's report suggests that the 
clinician's diagnosis of PTSD was based upon his being in 
imminent danger while stationed in a combat zone.  

After reviewing the evidence of record, the Board finds that 
service connection for PTSD is warranted.  The veteran has 
been diagnosed with PTSD.  Although the only competent 
opinion that addresses the contended causal relationship is 
to the effect that the veteran suffers from PTSD as a result 
of painful childhood experiences, the examiner still was of 
the opinion that his PTSD was permanently aggravated by his 
military experiences (which include being subjected to mortar 
and rocket attacks that put the veteran in imminent danger).  
As previously noted, the Board finds that the evidence does 
not clearly and unmistakably show that the veteran's PTSD 
existed prior to service.  As such, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
PTSD is linked to service.  On in-service entrance 
examination the veteran was found to be psychiatrically 
normal, during service the veteran was exposed to mortar and 
rocket attacks, and a VA examiner has attributed his PTSD to 
those in-service events.  There is no other opinion to the 
contrary.

With application of the doctrine of reasonable doubt, the 
Board finds that service connection for PTSD is warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Dysthymic disorder

As previously noted, on his pre-induction Report of Medical 
History, the veteran checked that he had or had had 
depression or excessive worrying, but no psychiatric 
diagnosis was noted.  Additionally, a psychiatric screening 
noted that he checked depression-"was right after he wrecked 
his car and was being drafted - OK now."  Additionally, the 
veteran's Report of Medical Evaluation was checked as 
psychiatrically normal.  Discharge examination was noted as 
normal, too.

However, in September 2003, the VA examiner diagnosed the 
veteran with a major depressive disorder; and opined that it 
is secondary to the veteran's (now service connected) PTSD.  
As such, the Board finds that the evidence is at least in 
equipoise as to whether the veteran's major depressive 
(dysthymic) disorder is secondary to his service connected 
PTSD.  

With application of the doctrine of reasonable doubt, the 
Board finds that service connection for a dysthymic disorder 
is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.310.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for a dysthymic disorder is 
granted.  



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


